Citation Nr: 1106595	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-08 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


REMAND

The Veteran had active military service from September 1987 to 
August 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In September 2009, the Veteran testified at a hearing before the 
Board.  At the hearing and subsequent to the hearing, the Veteran 
submitted additional evidence to the Board in the form of private 
medical records.  The Veteran waived review of the newly 
submitted evidence by the agency of original jurisdiction (AOJ).  
See 38 C.F.R. § 20.1304(c) (2010).  Thus, the Board will consider 
such evidence in the adjudication of this appeal.  In any case, 
given the Board's disposition of the case, the AOJ will have an 
opportunity to review the evidence on remand.

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be 
granted for disability that is proximately due to or aggravated 
by service-connected disease or injury.  38 C.F.R. § 3.310 
(2010).

The Veteran primarily asserts that she has a low back disability, 
including lumbosacral strain, related to her service-connected 
left foot disabilities.  Specifically, she states that the left 
foot disabilities caused an altered gait that then resulted in a 
low back disability.  Therefore, the Veteran contends that 
service connection is warranted on a secondary basis.  
Additionally, the Veteran notes that she was treated for low back 
pain during military service.  Thus, service connection for a low 
back disability on a direct basis is reasonably raised by the 
record.

VA will provide a medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability; but 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).

The Veteran has been awarded service connection for multiple 
disabilities, including:  residuals of a left ankle sprain with 
chronic instability, evaluated as 20 percent disabling; status 
post McBride's left foot bunionectomy and Reverdin's osteotomy of 
the first metatarsal and plantar fasciitis with heel pain, 
evaluated as 20 percent disabling; and scar of the left foot, 
evaluated as 10 percent disabling.  

Private medical records show that the Veteran has been treated 
for low back pain and has been diagnosed with lumbosacral strain.

The Veteran submitted a letter from chiropractor J.S, dated in 
September 2009.  J.S. stated that the Veteran's foot pain could, 
at times, cause her lower back pain to worsen.  It was noted that 
the Veteran's gait cycle is altered when her feet hurt and it can 
cause her back condition to worsen.

Treating physician Dr. B.K., in an October 2009 letter, stated 
that the Veteran has chronic lumbosacral strain and pain.  Dr. 
B.K. stated that the pain the Veteran has in her feet could 
possibly be related to her back.

The Veteran has not yet been provided a VA medical examination in 
connection with this claim.  Given that the Veteran has service-
connected left foot disabilities, that she has lumbosacral 
strain, and that there is at least an indication that the two may 
be related, the Board finds that the claim should be remanded for 
a VA medical examination.  In addition to an examination of the 
Veteran's low back, an opinion should be provided that addresses 
whether the Veteran has a low back disability that was caused or 
has been made chronically worse by her service-connected left 
foot disabilities.  In accordance with 38 C.F.R. § 3.310(b), if 
the designated examiner determines that a service-connected 
disability has made a low back disability chronically worse, the 
examiner should comment on whether any of the evidence of record 
constitutes a baseline of the level of severity of the low back 
disability.  The examiner should then provide an opinion as to 
how much the low back disability has worsened in severity as a 
result of the natural progress of the disability, if at all, from 
the time of the baseline to the current level of severity.  

The Veteran's service treatment records include a December 1991 
entry of a complaint of low back pain.  The assessment was a 
positive test for pregnancy and the Veteran was prescribed pain 
medication for a back ache.  In addition to the secondary nexus 
opinion described above, the designated examiner should address 
whether the Veteran has a low back disability as a result of her 
active military service, including the December 1991 complaint of 
low back pain.

The Veteran has received treatment at the VA Medical Center 
(VAMC) in Little Rock, Arkansas.  Should additional treatment 
records from that facility exist, they should be obtained in 
light of the remand.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent 
treatment records (since October 2005) from 
the Little Rock VAMC and associate the 
records with the claims folder.

2.  Schedule the Veteran for a VA 
examination of her low back.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without good 
cause, could adversely affect her appeal.  
See 38 C.F.R. § 3.655 (2010).)  The entire 
claims file, to include a complete copy of 
this remand, should be made available to, 
and reviewed by, the designated examiner.  
All appropriate tests and studies, 
including x-rays, should be performed and 
all clinical findings should be reported in 
detail.  The examiner should provide an 
opinion, based on a thorough review of the 
evidence of record, as to the medical 
probabilities that the Veteran has a low 
back disability that was caused or has been 
made chronically worse by her service-
connected left foot disabilities (residuals 
of a left ankle sprain with chronic 
instability, status post McBride's left 
foot bunionectomy and Reverdin's osteotomy 
of the first metatarsal and plantar 
fasciitis with heel pain, and scar of the 
left foot).  If the examiner finds that the 
left foot disabilities have an effect on a 
low back disability, the examiner should 
comment on when the onset of "aggravation" 
took place and whether the claims file 
contains sufficient medical evidence 
created before the onset of aggravation to 
establish a baseline of the level of 
severity of any low back disability.  If a 
baseline is established, the examiner 
should comment on how much the low back 
disability has worsened in severity as a 
result of the natural progress of the 
disability, if at all, from the time of the 
baseline to the current level of severity.  
The examiner should also provide an opinion 
as to the medical probabilities that the 
Veteran has a low back disability that is 
related to her active military service, 
including a December 1991 complaint of low 
back pain.  The examiner must provide the 
complete rationale for the conclusions 
reached-to include, as appropriate, 
citation to specific evidence of record 
and/or medical authority.

3.  After the requested examination has 
been completed, the report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, it should be returned to the 
examiner.

4.  After undertaking any other development 
deemed appropriate, re-adjudicate the issue 
on appeal.  If the benefit sought is not 
granted, furnish the Veteran and her 
representative with a supplemental 
statement of the case and afford them an 
opportunity to respond before the record is 
returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until 
she is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

